Title: From James Madison to James Monroe, 13 August 1823
From: Madison, James
To: Monroe, James


        
          Dr. Sir
          Montpellier Aug. 13. 1823
        
        I have recd. your favor of the inclosing papers from the war office. The path I am endeavouring to trace is so dark & tortuous and the official lights left by the Ex-functionary behind him so scanty, that I find it difficult to do justice to the subject. It may be of some use perhaps to understand precisely in what cases usage may have sanctioned “letters of appointment,” instead of regular Commissions, and whether it has extended to the higher, as well as inferior grades of office, and without distinction between Brevet appts. & those in the line. If your own recollection can decide, it may be as well not to call on the Dept. for the information.
        Do you recollect the amount of the votes in the Senate agst. the appt. of Armstrong to the war Dept?
        You did not answer my enquiry whether & when you take another trip to Albemarle. It would aid your health, which I am sorry to learn has been interrupted tho’ but slightly. When you have fixed the time let me know. Respectfully & affecty.
        
          James Madison
        
       